PER CURIAM.
We have for review Prudential Property & Casualty Insurance Co. v. Kalesa, 555 So.2d 1262 (Fla. 4th DCA 1989), in which the district court affirmed the trial court’s ruling that Kalesa’s uninsured motorist (UM) coverage could be stacked upon the tortfeasor’s liability coverage even though the UM limits were less than the liability limits. The district court relied on Shelby Mutual Insurance Co. v. Smith, 527 So.2d 830 (Fla. 4th DCA 1988). We have since quashed Shelby and decided the issue adversely to Kalesa. Shelby Mutual Ins. Co. v. Smith, 556 So.2d 393 (Fla.1990). We quash the decision below.
It is so ordered.
overton, McDonald, barkett, GRIMES and KOGAN, JJ., concur.
SHAW, C.J., dissents with an opinion.